Citation Nr: 1223312	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  04-43 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a panic disorder, a depressive disorder, and/or posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an upper chest disability.

4.  Entitlement to service connection for a left ear hearing loss.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for diabetes mellitus, type II.

8.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The appellant's personnel records, including a DD Form 214, reflect that he enlisted in the North Carolina National Guard in February 1982, and was ordered to initial active duty for training in July 1982.  He remained on initial active duty for training until December 1982 when he was transferred back to his National Guard unit.  It appears that he continued to be a member of the North Carolina National Guard until June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2003 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the August 2003 decision, the RO denied claims of service connection for an upper chest problem, hypertension, panic attacks and depression, left ear hearing loss, and lower back problems.  The appellant's notice of disagreement (NOD) with that determination was received at the RO in March 2004 and the RO issued a statement of the case (SOC) addressing the issues in October 2004.  A statement from the appellant received in November 2004 continuing to disagree with the RO's determination was accepted as a substantive appeal in lieu of a VA Form 9.  In December 2007, when the case was initially before the Board, these issues were remanded for additional development of the record.  

While the case was pending at the RO, the appellant's subsequent claims of service connection were adjudicated pursuant to a January 2010 rating decision.  In that decision, the RO denied claims of service connection for PTSD, sleep apnea, diabetes mellitus type II, and for entitlement to a TDIU.  The appellant's NOD with this determination was received at the RO in February 2010.  The RO issued SOCs addressing these issues in February 2011, and the appellant submitted a VA Form 9, substantive appeal which was received at the RO in March 2011.  

In April 2011, the appellant submitted additional claims of service connection for pseudofolliculitis barbae and a foot condition, claimed as foot problem wearing arch supports.  The RO has not adjudicated these claims.  Therefore, the matters are referred to the RO for the appropriate action. 

In March 2012, the appellant and his wife testified at a video-conference hearing at the RO before the undersigned Veterans Law Judge sitting at the Board in Washington, DC.  A transcript of the testimony is of record.  

Finally, the RO originally adjudicated the appellant's psychiatric claims separately as entitlement to service connection for panic disorder/depression in August 2003; and then addressed a separate claim of service connection for PTSD in January 2010.  Medical evidence of record reveals diagnoses of various acquired psychiatric disorders, to include anxiety and PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include a panic disorder, a depressive disorder, and/or posttraumatic stress disorder (PTSD); as well as claims of service connection for hypertension; an upper chest disability; a left ear hearing loss; sleep apnea, and, a low back disability; and a claim of entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The appellant's diabetes mellitus type II had its onset many years after service, was not first shown during a period of active duty training, and is not shown by the competent evidence of record to be related to any disease, injury or event in service.  


CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claim of service connection for diabetes mellitus, the RO issued a pre-adjudicatory duty-to-assist letter to the appellant in December 2008.  This notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim for service-connection, and the relative duties of VA and the claimant to obtain evidence.  The letter also provided notice of how initial disability ratings and effective dates are assigned for all grants of service connection, in compliance with the holding in Dingess.  

The appellant submitted additional private records to the RO and they were associated with the claims file.  The RO subsequently issued an SOC in February 2011, and SSOCs in March 2011 and June 2011.  Additional evidence was added to the claims file after the June 2011 SSOC, but this evidence has no impact on the claim of service connection for diabetes mellitus, type II.  Rather, the newly submitted evidence addresses National Guard service between 1982 and 2002, and includes medical and lay evidence with respect to the claim of service connection for an acquired psychiatric disorder.  The claim of service connection for diabetes mellitus is denied because the evidence in this case shows an onset long after 2002, the year the appellant was discharged from the National Guard, and the evidence of record does not provide the requisite nexus to establish an onset during a period of active duty for training.  Thus, the newly submitted evidence is not relevant to this claim, and the Board may proceed without prejudice.  To the extent that the remand requests additional service personnel records concerning dates of active duty for training and inactive duty for training, a decision may be rendered regarding diabetes mellitus without prejudice as the evidence shows it was first manifested years after his discharge without any indication that it may be related to his service.

Any notice errors in this case did not affect the essential fairness of the adjudication because VA cured any procedural defects and has obtained all relevant evidence, to the extent possible.  The notices provided to the appellant over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Furthermore, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, and assisted the appellant in obtaining evidence and afforded the appellant the opportunity to give testimony before the Board.  Records used by the Social Security Administration in conjunction with the appellant's claim for SSA benefits have been obtained and associated with the claims file.  In addition, the appellant exercised his option to appear at a video-conference hearing at the RO before a Veterans Law Judge in March 2012.  

Although the appellant was not afforded a VA examination to determine the likely etiology of his diabetes mellitus, no such examination is necessary in this case because there is no evidence that the appellant may have diabetes mellitus resulting from a disease or injury incurred or aggravated during a period of active duty for training, and the record does not reflect the presence of diabetes mellitus until several years after discharge from service.  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant has provided no evidence to support his claim of service connection for diabetes mellitus, type II, and no diabetes mellitus, type II was shown in service.  Moreover, there is no competent evidence showing there may be a link between diabetes mellitus, type II and active duty for training.  Thus, the appellant does not meet the low threshold required to trigger the need for a VA examination.  Id.

All known and available records relevant to this issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT or INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Service connection on a presumptive basis is not available where, as here, the only service performed is ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 476-78  (1991). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2011).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').  As active service is not shown in this case, the above-noted presumptions do not apply.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that the appellant presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the appellant's present condition (e.g., whether the appellant's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997). See also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the appellant prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the appellant's favor.  38 CFR § 3.102.  

The service treatment records are negative for findings or diagnosis of diabetes mellitus.  According to the record, diabetes mellitus was first diagnosed in 2005, over two years after the appellant retired from the National Guard in 2002.  Specifically, a private medical report from D.A.F., MD, dated April, 13, 2005 indicates an impression of new onset type 2 diabetes, symptomatic with polyuria and polydipsia.  With regard to the history of this illness, the report notes that the appellant had a history of stable benign essential hypertension, stable sleep apnea, and stable erectile dysfunction and anxiety disorder prior to being seen on that day.  The report also noted that the appellant had been having regular blood sugar checks in the office and that his most recent blood sugar level was 94 in April 2004.  According to Dr. F's report, the appellant was doing reasonably well until the prior week when he reportedly started having excessive thirst, polydipsia and polyuria, so he went to the nurse at the prison where he was employed at that time, and his blood sugar was measured at 386.  According to the report, he then presented to Dr. F's office and his blood sugar had risen further to 588.  His hemoglobin A1C was 7.7%.  There were no focal neurological symptoms, chest pain, shortness of breath, or any other new symptoms otherwise reported or noted.  Again, the report notes an impression of new onset type 2 diabetes, symptomatic with polyuria and polydipsia.

There is no medical evidence to the contrary, and the appellant has submitted no evidence to support his contention that his diabetes mellitus is related to service.  

The evidence does not show that the appellant had diabetes mellitus during a period of active duty for training.  Importantly, the onset of the appellant's diabetes occurred at least 2 years after he was released from the National Guard.  Thus, the diabetes mellitus could not have had its onset during a period of ADT.  In order for service connection to be established for the appellant's diabetes mellitus, it must be established that the disease was incurred during a period of active duty for training.  

In sum, the appellant developed diabetes mellitus two years following his 2002 discharge from the National Guard; thus, his diabetes mellitus type II could not have had its onset during any period of active duty for training.  Additionally, there is absolutely no evidence whatsoever to support a finding that the appellant's diabetes mellitus resulted from any other disease or injury incurred during a period of ADT.  For this reasons, the preponderance of the evidence is against the claim and service connection for diabetes mellitus type II is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for diabetes mellitus, type II, is denied.  


REMAND

The appellant seeks service connection for an acquired psychiatric disorder, to include a panic disorder, a depressive disorder, and/or posttraumatic stress disorder (PTSD).  In addition, the appellant seeks service connection for hypertension, an upper chest disability, a left ear hearing loss, and a low back disability.  The appellant also seeks entitlement to a TDIU.  The appellant asserts that all of the above disabilities had their onset during periods of ADT or IADT.  What sets these claims apart from the claim of service connection for diabetes mellitus is that it is unclear as to when the above disabilities had their onset, but the appellant reports the onset may have occurred at some point prior to the appellant's 2002 National Guard discharge.  This is not the case with the diabetes, which, as noted above, clearly developed in 2005.  

In order to establish service connection for hypertension and a psychiatric disorder, the evidence must show that it is at least as likely as not that the disability had its onset during a period of ADT.  To establish service connection for residuals of an upper chest injury and/or residuals of a low back injury, the evidence must show that it is at least as likely as not that the appellant's current residuals stemmed from an injury incurred in the line of duty during a period of ADT or IADT.  With respect to left ear hearing loss, the evidence must show that he was disabled from a disease or injury incurred or aggravated in the line of duty during ADT or disabled from injury incurred or aggravated in the line of duty during IADT.

In this case, the appellant's personnel records, including a DD Form 214, reveal that he had an initial period of active duty for training in the National Guard from July 1982 to December 1982.  There are no records indicating that any of the appellant's claimed disabilities had their onset during this initial period of active duty for training, and it appears that the appellant's current disabilities had their onset after this period of service which ended in December 1982.  The appellant maintains that the disabilities for which he claims service connection either had their onset during subsequent periods of active duty training; or, that they are related to such period(s).  There is an service treatment record (STR) dated December 1982 indicating that the appellant received an "individual sick slip" for illness, and was put on profile with no running, jumping, stooping, crawling, marching or standing over 10 minutes at a times for one week; however, the sick slip does not indicate what illness or injury necessitated the profile.  

The RO has consistently maintained that the appellant's personnel file does not show any periods of active duty for training (ADT) after December 1982.  In the most recent SSOC, issued in June 2011, the RO also indicated that the service personnel records do not list specific dates of drill training and that the appellant had not provided any specific orders showing drill dates, active duty training periods, or inactive duty training periods.  In this regard, however, there are also other records in the claims file showing that the appellant may have had periods of IADT after December 1982, such as a November 17, 1996 Statement of Medical Examination and Duty Status which reveals that the appellant was injured "in the line of duty."  The document further reflects that the appellant was on a period of IADT from 10:00 am on November 17, 1996 until 4:30 pm that same day.  

In documents received at the RO in September 2011, the appellant and his attorney attempt to show that the appellant had periods of ADT and/or inactive duty for training (IADT) between December 1982 and June 2002, and, in particular during a period in 1988, October 1994, and September to October 1999.  Moreover, after the case was received at the Board, the appellant and his attorney submitted additional relevant medical evidence directly to the Board.  Some of this evidence was submitted with a waiver of review by the RO in the first instance, and some of the evidence was not submitted with a waiver.  As the issues must be remanded, the agency of original jurisdiction will also have an opportunity to review this newly submitted evidence.  

With regard to the claim of service connection for an acquired psychiatric disorder, the medical evidence of record reveals that the appellant has a current diagnosis of PTSD, and previous diagnoses of panic disorder and generalized anxiety disorder that were treated with Xanax as early as 1989.  The appellant maintains that his acquired psychiatric disorder began as a result of stressors in service, and his attorney representative argues that the appellant has provided ample evidence to corroborate his stressor.  The appellant maintains that he was participating in ADT when a fellow soldier in his unit was killed.  However, the appellant's assertions and circumstances regarding his statements in this regard have been inconsistent throughout the appeal period.  Although one of the appellant's private doctors indicated that he had treated him for panic attacks and anxiety since 1989 and opined that his panic disorder developed as a result of his military service, the appellant reported on March 1999, by checking the appropriate boxes on a health risk appraisal form, that he seldom felt that his worries interfered with his daily life, and seldom experienced repeated or long periods of depression.  Also, with regard to work and stress, he indicated on the form that his work situation was putting him under too much stress only sometimes.  These responses are inconsistent with responses provided in January 1999 on other service medical evaluations, where the appellant noted that he was taking Prozac and Xanax, and reported nervous trouble and possible depression, with a history of panic attacks and anxiety.

Additional inconsistencies are noted with respect to the appellant's alleged in-service stressors.  The appellant first asserted, in July 2008, that he had a buddy who was killed in a tank while on maneuvers.  The appellant also noted that he was in training with a pole for communications and a fellow soldier hurt his face with splinters and cuts.  Another soldier in Fort Jackson attempted suicide in a training exercise with low crawl and live fire going on above.  The appellant maintains that he was sent home for fifteen days after seeing the soldier wounded with the pole.  

The appellant was asked to specify his stressors in a written statement for the RO.  In a January 2009 stressor statement, the appellant wrote that a fellow soldier was killed while on maneuvers on a tank when he fell from it as the tank rolled over him because of the dust, so no one knew he had fallen off the tank until the dust lifted.  He indicated that the incident occurred in May 1985.  He reported that his unit assignment during the incident was HHC 230th Spt BN.  Significantly, the appellant could not recall the name of the soldier.  However, in May 2011, the appellant subsequent provided a newspaper article from October 10, 1988 showing that a National Guardsman named [redacted], who was a trainee medic with headquarters Company, 2nd Battalion, 252 Armor in Raeford, died.  The newspaper article noted that the tracked vehicle was being driven back into the Guard's Mobilization and Training Equipment Storage Site about 12:45 p.m. when one of the tracks slipped off the concrete road into the soft sand, causing it to overturn.  A second man in the carrier, PFC [redacted], was not seriously injured.  At the appellant's video-conference hearing before the undersigned in March 2012, the appellant testified that Private [redacted] was "his very close friend" and that the incident occurred right before the appellant's eyes.  Further, the appellant answered "yes" when he was asked, "Did you feel that he [[redacted]] was like a member of your family?"  Yet, ironically, the appellant could not recall his name when he filled out his stressor paperwork for submission to the RO in January 2009, as noted above.  

Yet, because the appellant has a diagnosis of an acquired psychiatric disorder, and because the exact date of onset is unclear at this time, coupled with the fact that the appellant's dates of ADT, aside from the 1982 dates, are not clear at this time, additional development is necessary with regard to his claim.  First, service connection cannot be established for an acquired psychiatric disorder in this case unless there is a nexus between current disability and a period of ADT.  The RO maintains the appellant has no verified periods of ADT or IADT after December 1982; however, as pointed out above, various records suggest otherwise.  The RO must determine if the aforementioned periods of service are ADT or IADT.  In this regard, the appellant attempted to explain that his subunit and [redacted]'s subunit were part of the same 30th Brigade, which was supposed to establish a connection between both subunits.  The appellant also maintained that the National Guard could get called for duty at any time and anywhere and could serve with its unit or other units in the same 30th Brigade.  The appellant maintains that these statements alone provide the necessary evidence to show that the appellant and [redacted] served together.  However, none of the above assertions have been corroborated by the proper authorities.  

Finally, with regard to this issue, it should also be noted that, interestingly, the appellant submitted multiple lay statements from fellow service-men and friends and family regarding strange symptoms.  Many of them describe incidents during which they were in conversation with the appellant when suddenly and inexplicably, he would stare off into space, and become unresponsive for a short time period.  Then he would appear dazed and confused.  See, for example, lay statements from W.S. and G.B. dated in February 2010.  

With regard to the appellant's claim of service connection for chest wall pain, the claims file contains a Statement of Medical Examination and Duty Status dated November 17, 1996.  This document reveals that the appellant was brought to the hospital because of complaints of chest wall pain which occurred in the line of duty during a period of IADT.  In light of the foregoing, the appellant should be afforded a VA examination to determine if he has current residuals of the noted injury disability that was incurred as a result of this incident.  Moreover, this document, in and of itself, is evidence that the appellant did, in fact, have periods of IADT subsequent to his initial period of ADT from June 1982 through December 1982.  

Also, with regard to the appellant's chest wall pain, there is a May 1986 service treatment record which documents an injury whereby the appellant fell against equipment, striking his right upper chest against the corner.  Respiratory excursion was unimpaired, and sterna compression caused no pain.  The assessment was a bruise to the right upper chest.  

Prior to the examination, the RO must attempt to ascertain the appellant's specific periods of ADT and IADT.  

With regard to the left ear hearing loss, there is some question as to whether the appellant's hearing loss is a result of an ear disease or injury in service.  The appellant submitted an opinion from a private doctor who felt that the appellant's hearing loss was related to a significant history of in-service noise exposure; however, the evidence of record does not suggest that the appellant was routinely exposed to loud noise.  A VA examination in August 2009 notes the appellant's reports of exposure to ammo, mortar rounds and M-60's, but the examiner specifically noted that the appellant was a poor historian.  VA audiology examiners have opined that the appellant's left ear hearing loss is unrelated to service; however, a VA audiologist in A January 1999 service examination report notes a left retracted tympanic membrane with marked decrease in left ear hearing recently and status post otitis of the left ear.  

A VA examiner in August 2009 noted that the appellant reported that he had a history of ear disease "caused by the military" and that his ears sometimes bled.  The audiologist noted hearing loss, but specifically indicated that the examination request was for an ENT examination, not an audiological examination; thus, she provided audiological findings so that an ENT physician could make a determination based on the audiology results.  The audiologist concluded that she was not in an audiologist's scope of practice to diagnose or determine etiology for "ear disease."  

An August 2009 VA audiology consultation notes a possible chronic Eustachian tube dysfunction (per patient report and medical records).  

The appellant was afforded another VA audiology examination in August 2010; however, the request for an ENT examination for ear disease was never fulfilled.  A VA physician signed off on the audiologist's report/findings; however, the examination was limited to hearing loss and there was no discussion, testing or findings with regard to any possible ear disease.  Given the possibility of ear disease with onset during a period of ADT, another VA examination is necessary.  

Regarding the appellant's blood pressure, high blood pressure readings are noted as early as February 1982, with a reading of 150/86 listed on the appellant's February 1982 enlistment examination.  However, it is unclear when exactly the appellant was diagnosed with hypertension, and whether the hypertension had its onset during a period of ADT, or was aggravated thereby.  

Regarding the appellant's sleep apnea, there is a current diagnosis, but it is unclear when exactly the appellant was diagnosed with sleep apnea, and whether the sleep apnea had its onset during a period of ADT.  

The issue of entitlement to a TDIU is inextricably intertwined with the other issues on appeal.  Thus, the appellant's TDIU claim must be deferred pending the outcome of his other claims.  See Holland v. Brown, 6 Vet. App. 443 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate service departments, and/or Federal agencies, including the National Guard Bureau and the Defense Finance and Accounting Service (DFAS), to obtain a copy of any and all service records, including service personnel records, from the appellant's periods of National Guard Service not already associated with the claims file, including any information to show all inactive duty training dates, and all active duty training dates (with start dates and completion dates for each period), from January 1982 through June 2002.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the appellant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the appellant that he is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  With appropriate authorization from the appellant, obtain and associate with the claims all of the private treatment records from:  (1) Dr. Kemp pertaining to treatment for hypertension; (2) Dr. Hoeper pertaining to treatment for an acquired psychiatric disorder not currently of record (i.e., any treatment records in addition to the psychiatric evaluations and outpatient records already associated with the claims file which include outpatient records from 2008-2010 ,and psychiatric evaluations dated in July2008, January 2009, November 2010 and September 2011; (3) Dr. Dr. Whitley pertaining to any ear disability and/or hearing loss; (4) Drs. Demoko and Hamm pertaining to a low back disability.  In addition, any existing records pertaining to the appellant's claims from Dr. Cortes Ruiz.  Also, ask that the appellant either provide or authorize VA to obtain any pertinent records that are no already of record from Drs. Sasser, Jeffery and Fullington and any other facility.  

3.  After completion of the above, schedule the appellant for VA examinations by appropriate providers, and any other specialty examinations deemed necessary to determine the current nature and likely etiology of any diagnosed chest disability, back disability, hypertension, and sleep apnea.  The claims file must be made available to, and reviewed by, the examiners, and the examinations report must reflect that the claims file was reviewed.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any chest disability diagnosed is a result of a disease or injury incurred or aggravated during a period or periods of active duty for training, or is a result of an injury incurred or aggravated during a period or periods of inactive duty for training.  With regard to the chest disability, the examiner's opinion should consider the STRs, in conjunction with the appellant's statements as to the onset of his symptoms and the continuity of symptoms, but should be aware that the appellant's exact dates of ADT and IADT have yet to be determined, but should be available by the time of the examination(s).  Aggravation means that there was a permanent increase in disability beyond the natural progress of a disease during a period of ACDUTRA or of an injury during a period of ACDUTRA or INACDUTRA.

Regarding the claimed back disability, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that any back disability diagnosed is a result of a disease or injury incurred or aggravated during a period or periods of active duty for training, or a period or periods of inactive duty for training.  Aggravation means that there was a permanent increase in disability beyond the natural progress of a disease during a period of ACDUTRA or of an injury during a period of ACDUTRA or INACDUTRA.

Regarding the claimed sleep apnea, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed sleep apnea is a result of a disease or injury incurred or aggravated during a period or periods of active duty for training, or due to injury incurred or aggravated during a period or periods of inactive duty for training.  Aggravation means that there was a permanent increase in disability beyond the natural progress of a disease during a period of ACDUTRA or of an injury during a period of ACDUTRA or INACDUTRA.

With regard to the hypertension claim, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or higher) that the appellant's hypertension is a result of a disease or injury incurred or aggravated during a period or periods of active duty for training, or due to injury incurred or aggravated during a period or periods of inactive duty for training.  This includes whether it was first diagnosed during or had its onset, but not yet diagnosed, during this time period.  
The examiner must keep in mind that what is important is when the appellant's hypertension likely began, regardless of when the appellant was actually diagnosed with hypertension.  Aggravation means that there was a permanent increase in disability beyond the natural progress of a disease during a period of ACDUTRA or of an injury during a period of ACDUTRA or INACDUTRA.  

A complete rationale for all opinions proffered must be included in the report provided.  In providing the requested opinion with complete rationale, the examiner should comment on the significance of the high blood pressure reading noted in February 1982.  

4.  After completion of Step 1, schedule the appellant for an ENT VA examination by an appropriate provider (not an audiologist) to determine the current nature and likely etiology of the appellant's left ear hearing loss, to include whether the appellant's left ear hearing loss resulted from an ear injury or disease, particularly given the evidence of record as summarized above.  The claims folder, including a copy of this remand, should be made available to and reviewed by the examiner.  The examiner should obtain from the appellant a complete history of all injuries and any other events attributable to the ear.  Importantly, the examiner must clarify from the appellant what initial injury and all subsequent injuries, if any, that the appellant incurred with regard to the left ear.  Dates of injuries or onset of diseases are critical to the outcome of this case.  All indicated studies should be performed and all findings should be reported in detail.  The examiner, after reviewing the remand, and the claims folder, should render an opinion as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that the appellant's left ear hearing loss resulted from a disease or injury incurred or aggravated during active duty for training or whether it resulted from an injury incurred or aggravated during inactive duty for training.  Aggravation means that there was a permanent increase in disability beyond the natural progress of a disease during a period of ACDUTRA or of an injury during a period of ACDUTRA or INACDUTRA.
The rationale for all opinions expressed should be provided in the examination report.  

5.  After completion of steps 1 & 2, schedule the appellant for a VA psychiatric examination by an appropriate provider to determine the current nature and likely etiology of the appellant's acquired psychiatric disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that the appellant's psychiatric disorder was incurred or aggravated during a period of ACDUTRA.  The examiner must keep in mind that what is important is when the appellant's psychiatric disorder likely began, regardless of when the appellant was actually diagnosed with an acquired psychiatric disorder.  A complete rationale for all opinions proffered must be included in the report provided.  The examiner should reconcile the diagnoses found with the other diagnoses of record including panic disorder, depressive disorder, and generalized anxiety disorder.  The examiner should opine as to whether the appellant has a diagnosis of PTSD, and if so, whether it is due to a corroborated stressor.  

6.  Ensure that all development action has been completed in accordance with the above directives.  If any examination report is insufficient, it must be returned to the examiner for corrective action.  After any further development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


